        Case: 1:20-cv-00711-CAB Doc #: 1 Filed: 04/02/20 1 of 17. PageID #: 1



                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION AT CLEVELAND


 PATRICK D. TRIVISON, individually and              Case No.
 on behalf of all others similarly situated,
                                                    CLASS ACTION COMPLAINT
                  Plaintiff,
                                                    DEMAND FOR JURY TRIAL
         v.

 FEDERAL NATIONAL MORTGAGE
 ASSOCIATION,

                  Defendant.

        Plaintiff Patrick D. Trivison, individually and on behalf of all others similarly situated, by

and through counsel, brings this action against Defendant Federal National Mortgage Association,

and for his Class Action Complaint, states as follows:

                               PARTIES, JURISDICTION, AND VENUE

        1.       Plaintiff Patrick Trivison (“Plaintiff”) is a natural person residing in Cuyahoga

County, Ohio.

        2.       Defendant Federal National Mortgage Association (“Defendant” or “FNMA”) is a

government-sponsored entity under the conservatorship of the Federal Housing Finance Agency.

        3.       This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1331, as this action arises under the Truth in Lending Act, 12 U.S.C. §§ 1601, et seq. (“TILA”).

        4.       Venue lies in this District pursuant to 28 U.S.C. § 1391(b)(2), as a substantial part

of the events or omissions giving rise to the claims asserted herein occurred within this District.




Class Action Complaint: Page 1
Trivison v. Federal National Mortgage Association
        Case: 1:20-cv-00711-CAB Doc #: 1 Filed: 04/02/20 2 of 17. PageID #: 2



                                     TILA AND REGULATION Z

        5.       TILA provides that a creditor or servicer of a home loan shall provide an accurate

payoff balance within a reasonable period, but within seven (7) business days regardless of

circumstances, upon receipt of a written request from a borrower for the same. 15 U.S.C. § 1639g.

        6.       In January 2013, the Consumer Finance Protection Bureau (“CFPB”) issued a

number of final rules concerning mortgage markets in the United States, pursuant to the authority

granted by the Dodd-Frank Wall Street Reform and Consumer Protection Act—Public Law No.

111-203, 124 Stat. 1376 (2010)—which amended TILA.

        7.       The CFPB’s TILA Mortgage Servicing Final Rules—known as “Regulation Z” and

codified as 12 C.F.R. § 1026.1, et seq.—were issued on January 17, 2013, and became effective

on January 10, 2014.

        8.       Through Regulation Z, the CFPB has provided guidance for the interpretation of

certain TILA provisions, including servicers’ duties related to responding to requests for a payoff

balance.

        9.       Regarding payoff statements, Regulation Z provides that:

                 In connection with a consumer credit transaction secured by a consumer’s
                 dwelling, a creditor, assignee or servicer, as applicable, must provide an
                 accurate statement of the total outstanding balance that would be required
                 to pay the consumer's obligation in full as of a specified date. The statement
                 shall be sent within a reasonable time, but in no case more than seven
                 business days, after receiving a written request from the consumer or any
                 person acting on behalf of the consumer. When a creditor, assignee, or
                 servicer, as applicable, is not able to provide the statement within seven
                 business days of such a request because a loan is in bankruptcy or
                 foreclosure, because the loan is a reverse mortgage or shared appreciation
                 mortgage, or because of natural disasters or other similar circumstances, the
                 payoff statement must be provided within a reasonable time.

        12 C.F.R. § 1026.36(c)(3).




Class Action Complaint: Page 2
Trivison v. Federal National Mortgage Association
        Case: 1:20-cv-00711-CAB Doc #: 1 Filed: 04/02/20 3 of 17. PageID #: 3



                                       STATEMENT OF FACTS

                                 Plaintiff’s and Class Members’ Loans

        10.      FNMA is the assignee of Plaintiff’s and Class (defined infra) members’ notes, and

mortgages on real property that secure those notes (collectively referred to hereinafter as the

“loans”). On information and belief, Plaintiff’s and Class members’ loans contain substantially

similar language, as they were drafted using standardized templates common to all loans owned

or assigned to FNMA.

        11.      Plaintiff’s and Class members’ loans are each a closed-end consumer credit

transaction secured by their respective dwellings as contemplated by TILA and Regulation Z. 15

U.S.C. § 1602; 15 U.S.C. § 1639g; 12 C.F.R. § 1026.36(b).

        12.      As such, FNMA is subject to the requirements of TILA and Regulation Z in relation

to the loans.

        13.      Pursuant to the terms of Plaintiff’s and Class members’ loans, Plaintiff and Class

members are (or were) required to make periodic, monthly installment payments on their loans

until the entire balance is paid in full. See, note for Plaintiff’s loan (“Plaintiff’s Note”), ¶ 3,

attached hereto as Exhibit 1. Plaintiff’s and Class members’ loans specifically refer to these

periodic installment payments as “monthly payments.” See, e.g., Plaintiff’s Note, ¶¶ 3, 6.

        14.      Plaintiff’s and Class members’ loans further provide that if any “monthly payment”

is not paid within a certain number of days after it is due, Plaintiff and Class members will be

required to pay a “late charge.” See, Plaintiff’s Note, ¶ 6(A).

        15.      Pursuant to the terms of Plaintiff’s and Class members’ loans, if Plaintiff and Class

members fail to timely make each required “monthly payment,” they will be in default on their

loans. See, Plaintiff’s Note, ¶ 6(B). Plaintiff’s and Class members’ loans further provide that if



Class Action Complaint: Page 3
Trivison v. Federal National Mortgage Association
        Case: 1:20-cv-00711-CAB Doc #: 1 Filed: 04/02/20 4 of 17. PageID #: 4



they are in default, the “Note Holder”—e.g., the current owner of the loan, or the servicer of the

loan (on behalf of the current owner of the loan)—may send them written notice that if they do not

pay the delinquent balance of their respective loans by a certain date, the Note Holder may require

them to immediately pay the full balance of their respective loans—i.e., Plaintiff’s and Class

members’ loans would be “accelerated.” See, Plaintiff’s Note, ¶ 6(C).

        16.      Based on the plain terms of Plaintiff’s and Class members’ loans, Plaintiff and

Class members are (or were) no longer required to make “monthly payments” on their loans after

acceleration. Indeed, acceleration, by definition, requires a borrower to pay the entire balance of

a loan immediately, instead of in preset installment amounts made at regularly scheduled and

predetermined intervals.       Compare, Plaintiff’s Note, ¶ 6(C) (describing Plaintiff’s payment

obligations after acceleration) with Plaintiff’s Note, ¶ 3 (describing Plaintiff’s “monthly payment”

obligations).

        17.      As noted above, the terms of Plaintiff’s and Class members’ loans establish that the

condition precedent to the imposition of “late charges” is the failure to comply with their “monthly

payment” obligations. See, Plaintiff’s Note, ¶ 6(A). However, after acceleration, that condition

precedent can no longer occur because Plaintiff’s and Class members’ obligation to make

“monthly payments” ceases. Therefore, Plaintiff’s and Class members’ loans do not authorize the

imposition of “late charges” after acceleration.

                          Defendant’s Improper Imposition of Late Charges

        18.      FNMA contracts with various entities to service loans assigned to them, and these

servicers act at the direction of FNMA and on their behalf (collectively referred to hereinafter as

the “servicers”).




Class Action Complaint: Page 4
Trivison v. Federal National Mortgage Association
         Case: 1:20-cv-00711-CAB Doc #: 1 Filed: 04/02/20 5 of 17. PageID #: 5



         19.     At some point during the time period relevant to this action, Plaintiff’s and Class

members’ loans were each in default due to their failure to timely remit periodic “monthly

payments” on their loans. See, Plaintiff’s Note, ¶ 6(B).

         20.     In compliance with the terms of Plaintiff’s and Class members’ loans, FNMA—or

its servicers, acting on behalf of FNMA—sent notices of default to Plaintiff and Class members

stating that if Plaintiff and Class members did not pay all overdue amounts, they would require

Plaintiff and Class members to immediately pay the full amount of unpaid principal and all the

interest owed on such amount—i.e., Plaintiff’s and Class members’ loans would be “accelerated.”

See, Plaintiff’s Note, ¶ 6(C).

         21.     After receiving the aforementioned notices of default, Plaintiff and Class members

did not remit further payments on their loans. As a result, FNMA—or its servicers, acting on

behalf of FNMA—accelerated Plaintiff’s and Class members’ loans. See, Plaintiff’s Note, ¶ 6(C).

         22.     For the reasons set forth above, at the time Plaintiff’s and Class members’ loans

were accelerated, their obligation to remit timely periodic “monthly payments” on their loans

ceased, as they were instead required to immediately pay the entire balance of their loans. See,

Plaintiff’s Note, ¶ 6(C).

         23.     Since Plaintiff and Class members no longer had the obligation to remit timely

periodic “monthly payments” on their loans, the condition precedent relative to the imposition of

“late charges”—i.e., the failure to timely remit “monthly payments”—did not, and could not,

occur.

         24.     Nevertheless, FNMA—or its servicers, acting on behalf of FNMA—continued to

impose “late charges” against Plaintiff and Class members (the “Improper Late Fees”). For the




Class Action Complaint: Page 5
Trivison v. Federal National Mortgage Association
        Case: 1:20-cv-00711-CAB Doc #: 1 Filed: 04/02/20 6 of 17. PageID #: 6



reasons stated above, these Improper Late Fees were not authorized by the terms of the loans or

otherwise by law.

                                      Defendant’s TILA Violations

        25.      Plaintiff and Class members each submitted a written request to FNMA and/or its

servicers seeking an accurate payoff balance for their loans (collectively, the “Payoff Requests”),

pursuant to 15 U.S.C. § 1639g and 12 C.F.R. § 1026.36(c)(3).

        26.      In response to each of the Payoff Requests, FNMA—or its servicers, acting on

behalf of FNMA—provided Plaintiff and Class members with payoff statements (“Payoff

Statements”) that included the Improper Late Fees as an amount due and owing on each of their

loans. Since the payoff balances reflected on these Payoff Statements included Improper Late

Fees, the Payoff Statements were inaccurate because they overstated the payoff balance of

Plaintiff’s and Class members’ loans.

        27.      As a result of the foregoing conduct, FNMA—or its servicers, acting on behalf of

FNMA—violated the duties owed to Plaintiff and Class members pursuant to 15 U.S.C. § 1639g

and 12 C.F.R. § 1026.36(c)(3).

        28.      The servicers of Plaintiff’s and Class members’ loans were acting on behalf of

FNMA when they (1) imposed the Improper Late Fees against Plaintiff and Class members, (2)

received, evaluated, and responded to Plaintiff’s and Class members’ Payoff Requests, and (3)

provided Plaintiff and Class members with inaccurate Payoff Statements. Therefore, FNMA is

vicariously liable for violations of 15 U.S.C. § 1639g and 12 C.F.R. § 1026.36(c)(3) committed

by its servicers as alleged in this matter. Kolano v. Bank of Am., 2014 WL 1117862, at *6 (N.D.

Ohio 2014) (citing, inter alia, Kissinger v. Wells Fargo Bank, N.A., 888 F.Supp.2d 1309, 1315




Class Action Complaint: Page 6
Trivison v. Federal National Mortgage Association
        Case: 1:20-cv-00711-CAB Doc #: 1 Filed: 04/02/20 7 of 17. PageID #: 7



(S.D. Fla. 2012)); Justice v. Ocwen Loan Servicing, 2015 WL 235738 at *13, n. 9 (S.D. Ohio 2015)

(citing Kolano, 2014 WL 1117862 at *6).

        29.      Defendant’s violations of 15 U.S.C. § 1639g and 12 C.F.R. § 1026.36(c)(3) harmed

Plaintiff and Class members in several ways, as specified below.

        30.      First, “a core object of” TILA’s disclosure requirements is the protection of “a

consumer’s concrete interest in avoiding the uninformed use of credit,” such that the inaccurate

Payoff Statements harmed Plaintiff’s and Class members’ “concrete interest in the informed use

of credit.” Strubel v. Comenity Bank, 842 F.3d 181, 190 (2nd Cir. 2016). Indeed, the inaccurate

Payoff Statements jeopardized Plaintiff’s and Class members’ ability to accurately assess and

pursue loss mitigation options—e.g., reinstatement, refinancing, loan modifications, short sales,

etc.—to avoid foreclosure.

        31.      Second, as a result of the inaccurate Payoff Statements, some Class members

reasonably believed that they were required to pay the Improper Late Fees, and, as a result, paid

those Improper Late Fees (either directly or indirectly) as part of reinstating or refinancing their

loans, loan modifications, or as a result of foreclosure.

        32.      Third, Plaintiff and Class members were harmed because they incurred the

expenses associated with sending the Payoff Requests—such as their time, postage, attorneys’

fees, etc.—but they did not receive accurate information to which they were legally entitled

pursuant to TILA and Regulation Z. Because FNMA—or its servicers, acting on behalf of

FNMA—failed to meet its obligations under TILA and Regulation Z, the time and expense

associated with Plaintiff’s and Class members’ submission of the Payoff Requests

“metamorphosed into damages.” E.g., Marais v. Chase Home Fin., LLC, 24 F.Supp.3d 712, 728

(S.D. Ohio 2014); Justice, 2015 WL 235738, at *19; McMillen v. Resurgent Capital Services, L.P.,



Class Action Complaint: Page 7
Trivison v. Federal National Mortgage Association
        Case: 1:20-cv-00711-CAB Doc #: 1 Filed: 04/02/20 8 of 17. PageID #: 8



2015 WL 5308236, at *10 (S.D. Ohio 2015); Dale v. Selene Fin. LP, 2016 WL 6024580, at *3

(N.D. Ohio 2016).

        33.      Finally, some Class members, like Plaintiff, incurred additional damages in the

form of expenses associated with sending “notices of error” (“NOEs”) pursuant to 12 C.F.R. §

1024.35(a) and 12 U.S.C. § 2605(E)(1)(B)—such as their time, postage, attorneys’ fees, etc.—

regarding the erroneous imposition of Improper Late Fees and the inaccurate Payoff Statements

they received as a result. These NOEs would not have been necessary but for Defendant’s failure

to provide accurate Payoff Statements as required by 15 U.S.C. § 1639g and 12 C.F.R. §

1026.36(c)(3).

                                FACTS RELEVANT TO PLAINTIFF

        34.      On December 21, 2002, Plaintiff entered into a mortgage loan with Citizens Bank,

N.A. (“Citizens”) which was secured by a mortgage on Plaintiff’s principal place of residence.

See, Plaintiff’s Note, ¶ 1. As such, Plaintiff’s loan was a closed-end consumer credit transaction

secured by his dwelling as contemplated by TILA and Regulation Z. 15 U.S.C. § 1602; 15 U.S.C.

§ 1639g; 12 C.F.R. § 1026.36(b).

        35.      At all times relevant herein, FNMA was the assignee of Plaintiff’s loan. See,

correspondence from Citizens identifying FNMA as the assignee of Plaintiff’s loan, attached as

Exhibit 2. However, pursuant to a contractual agreement between FNMA and Citizens, Citizens

was, at all times relevant herein, the servicer of Plaintiff’s loan. As the servicer of Plaintiff’s loan,

Citizens acted on behalf of FNMA relative to FNMA’s obligations under TILA and Regulation Z.

        36.      Pursuant to the terms of Plaintiff’s loan, Plaintiff was required to make periodic,

“monthly payments” in the amount of $632.26 until the entire balance was paid in full. See,




Class Action Complaint: Page 8
Trivison v. Federal National Mortgage Association
        Case: 1:20-cv-00711-CAB Doc #: 1 Filed: 04/02/20 9 of 17. PageID #: 9



Plaintiff’s Note, ¶ 3. Each of Plaintiff’s “monthly payments” was due on the first day of each

month beginning on February 1, 2003. See, Plaintiff’s Note, ¶ 3(B).

        37.      Plaintiff’s loan further provided that if any “monthly payment” was not paid within

15 days after it is due, Plaintiff would be required to pay a “late charge” in the amount of 5% of

the overdue “monthly payment” amount. See, Plaintiff’s Note, ¶ 6(A).

        38.      Pursuant to the terms of Plaintiff’s loan, if Plaintiff failed to timely make each

required “monthly payment,” he would be in default on his loan. See, Plaintiff’s Note, ¶ 6(B).

Plaintiff’s loan further provided that if he was in default, the Note Holder may send him written

notice that if he did not pay the delinquent balance by a certain date, his loan would be accelerated.

See, Plaintiff’s Note, ¶ 6(C).

        39.      Plaintiff failed to make his “monthly payments” on his loan in August and

September 2018. As such, Plaintiff was in default on his loan beginning on August 1, 2018. See,

Plaintiff’s Note, ¶ 6(B).

        40.      On September 5, 2018, Citizens—acting on behalf of FNMA—sent Plaintiff a letter

stating that Plaintiff was in default on his loan, and that he was required to pay the delinquent

balance, plus “late charges,” by October 10, 2018—i.e., the “Cure Date.” See, September 5, 2018

letter from Citizens to Plaintiff (“Default Letter”), p. 1, attached hereto as Exhibit 3. The Default

Letter also stated that Plaintiff’s failure to pay the delinquent balance, plus “late charges,” by the

Cure Date may result in acceleration of Plaintiff’s loan and the commencement of foreclosure

proceedings. See, Default Letter, p. 1.

        41.      Plaintiff did not make any further payments on his loan after receiving the Default

Letter. As a result, Citizens—acting on behalf of FNMA—accelerated Plaintiff’s loan in or about

October 2018.



Class Action Complaint: Page 9
Trivison v. Federal National Mortgage Association
      Case: 1:20-cv-00711-CAB Doc #: 1 Filed: 04/02/20 10 of 17. PageID #: 10



        42.      Based on the plain terms of Plaintiff’s loan, Plaintiff was no longer required to

make “monthly payments” on his loan after it was accelerated. Compare, Plaintiff’s Note, ¶ 6(C)

(describing Plaintiff’s payment obligations after acceleration) with Plaintiff’s Note, ¶ 3 (describing

Plaintiff’s “monthly payment” obligations). Consistent with this interpretation of Plaintiff’s loan,

Citizens—acting on behalf of FNMA—ceased engaging in collection activities relative to

Plaintiff’s “monthly payments” on his loan.

        43.      As noted above, Plaintiff’s loan only authorized the imposition of “late charges” in

the event that Plaintiff failed to make a required “monthly payment.” See, Plaintiff’s Note, ¶ 6(A).

Because Plaintiff’s obligation to make “monthly payments” on his loan ceased after it was

accelerated, Citizens—acting on behalf of FNMA—was no longer authorized to impose “late

charges” against Plaintiff.

        44.      On or about April 3, 2019, Citizens—acting on behalf of FNMA—filed a

foreclosure action against Plaintiff in the Cuyahoga Court of Common Pleas captioned Citizens

Bank, N.A., etc. v. Patrick D. Trivison, et al., Case No. CV-19-913410 (the “Foreclosure Action”).

        45.      On September 6, 2019, Plaintiff, through counsel, sent a written Payoff Request to

Citizens seeking an accurate payoff balance for Plaintiff’s loan, pursuant to 15 U.S.C. § 1639g and

12 C.F.R. § 1026.36(c)(3). See, Plaintiff’s Payoff Request, attached as Exhibit 4.

        46.      On October 7, 2019, Citizens—acting on behalf of FNMA—through counsel, sent

Plaintiff a Payoff Statement which contained a “pay off figure good through October 11, 2019” in

the amount of $75,354.34. See, Plaintiff’s Payoff Statement, p. 1, attached as Exhibit 5.

        47.      As part of the total amount due set forth in Plaintiff’s Payoff Statement, Citizens—

acting on behalf of FNMA—demanded “Accumulated Late Charges” in the amount of $227.11.

See, Plaintiff’s Payoff Statement, p. 2. However, based on the plain terms of Plaintiff’s loan, the



Class Action Complaint: Page 10
Trivison v. Federal National Mortgage Association
      Case: 1:20-cv-00711-CAB Doc #: 1 Filed: 04/02/20 11 of 17. PageID #: 11



maximum amount of “late charges” that could be imposed in connection with a missed “monthly

payment” was approximately $31.61 per month. See, Plaintiff’s Note, ¶ 3(B) (establishing a

“monthly payment” amount of $632.26); Plaintiff’s Note, ¶ 6(A) (authorizing a “late charge” equal

to 5% of the overdue “monthly payment” amount). Since Plaintiff’s loan only authorized one “late

charge” per missed “monthly payment” (See, Plaintiff’s Note, ¶ 6(A)), and Plaintiff only missed,

at most, three “monthly payments” before his loan was accelerated, the total “late charges”

imposed should not have exceeded $100.

        48.      The discrepancy between the “Accumulated Late Charges” set forth in Plaintiff’s

Payoff Statement and the actual amount of “late charges” that should have been imposed against

Plaintiff pursuant to the terms of Plaintiff’s loan is the result of the fact that Citizens—acting on

behalf of FNMA—charged Plaintiff Improper Late Fees after his loan was accelerated. Indeed,

$227.11—the “Accumulated Late Charges” set forth in Plaintiff’s Payoff Statement—divided by

13 months—the number of months between when Plaintiff was in default and when the Payoff

Statement was generated—equals a $17.47 “late charge” per month, demonstrating the Citizens—

acting on behalf of FNMA—continued to impose “late charges” against Plaintiff, even after his

loan was accelerated. See, Exhibit 7, p.1 (stating that Plaintiff was charged a late charge each

month “in the amount of $17.47 each as the monthly payment was not satisfied within the fifteen

(15) day grace period.”).

        49.      Since there was no basis for Citizens and FNMA to impose the Improper Late Fees

under the express terms of Plaintiff’s loan or under applicable law, the payoff amount set forth in

Plaintiff’s Payoff Statement was inaccurate, in violation of 15 U.S.C. § 1639g and 12 C.F.R. §

1026.36(c)(3).




Class Action Complaint: Page 11
Trivison v. Federal National Mortgage Association
      Case: 1:20-cv-00711-CAB Doc #: 1 Filed: 04/02/20 12 of 17. PageID #: 12



        50.      After Plaintiff received his inaccurate Payoff Statement and discovered that

Citizens—acting on behalf of FNMA—was charging him Improper Late Fees, Plaintiff, through

counsel, sent an NOE—pursuant to 12 C.F.R. § 1024.35(a) and 12 U.S.C. § 2605(E)(1)(B)—to

Citizens on February 3, 2020. See, Plaintiff’s NOE, attached hereto as Exhibit 6. In his NOE,

Plaintiff asserted the Citizens—acting on behalf of FNMA—made an error in servicing his

mortgage loan account—namely, the imposition of Improper Late Fees. See, Plaintiff’s NOE, p.

2.

        51.      But for Citizens’s and FNMA’s imposition of Improper Late Fees, and

corresponding failure to provide Plaintiff with an accurate Payoff Statement as required by 15

U.S.C. § 1639g and 12 C.F.R. § 1026.36(c)(3), Plaintiff would not have been required to send his

February 3, 2020 NOE to Citizens.

        52.      On March 2, 2020, Citizens—acting on behalf of FNMA—responded to Plaintiff’s

NOE (the “NOE Response”) and confirmed that it—acting on behalf of FNMA—continued to

impose “late charges” in the amount of $17.47 for each month after Plaintiff’s loan was

accelerated—i.e., that Citizens (acting on behalf of FNMA) had, in fact, imposed Improper Late

Fees. See, NOE Response, attached as Exhibit 7.

        53.      The NOE Response also stated that the imposition of Improper Late Fees was not

an error and that “the Bank will impose any necessary fee assessments to ensure the Bank’s interest

is not in jeopardy”, indicating that Citizens—acting on behalf of FNMA—would continue to

impose further Improper Late Fees. See, NOE Response. In fact, the NOE Response reflects that

Citizens—acting on behalf of FNMA—did just that, as it indicated that the amount of accumulated

“late charges” on Plaintiff’s loan had increased to $314.46. See, NOE Response.




Class Action Complaint: Page 12
Trivison v. Federal National Mortgage Association
      Case: 1:20-cv-00711-CAB Doc #: 1 Filed: 04/02/20 13 of 17. PageID #: 13



        54.      Plaintiff was harmed by Citizens’s actions in failing to send an accurate payoff

balance in response to Plaintiff’s Payoff Request, for which FNMA is vicariously liable, because

Plaintiff incurred the expenses associated with sending his Payoff Request—such as time, postage,

attorneys’ fees, etc.—but he did not receive accurate information to which he was legally entitled

pursuant to TILA and Regulation Z. Because FNMA—and Citizens, acting on behalf of FNMA—

failed to meet its obligations under TILA and Regulation Z, the time and expense associated with

Plaintiff’s submission of his Payoff Request “metamorphosed into damages.” E.g., Marais, 24

F.Supp.3d at 728.

        55.      Moreover, as a result of Defendant’s and Citizen’s actions, Plaintiff was deprived

of his “concrete interest in the informed use of credit” because it impaired his ability to accurately

assess and pursue loss mitigation options—e.g., reinstatement, refinancing, loan modifications,

short sales, etc.—during the course of the Foreclosure Action. See, e.g., Strubel, 842 F.3d at 190.

        56.      Finally, Plaintiff was further harmed because he incurred expenses associated with

sending his NOE to Citizens—such as time, postage, attorneys’ fees, etc.—which would not have

been necessary but for Defendant’s and Citizen’s conduct described herein.

                                  CLASS ACTION ALLEGATIONS

        57.      Class Definition: Plaintiff brings this action pursuant to Fed. R. Civ. P. 23 on

behalf of a class of similarly situated individuals and entities (the “Class”), defined as follows:

                 All loan borrowers in the United States, during the one year prior to
                 the filing of this Complaint, (1) who had mortgage loans for which
                 FNMA was the creditor or assignee, (2) whose mortgage loans did
                 not provide for the imposition of late fees or charges after
                 acceleration of their mortgage loans, (3) against whom late fees or
                 charges were imposed after acceleration of their mortgage loans, (4)
                 who submitted to FNMA or its servicers a written request for an
                 accurate payoff balance for their mortgage loans, and (5) to whom
                 FNMA or its servicers sent a statement of the balance of the amounts
                 due and owing to pay off their loans which included late fees or

Class Action Complaint: Page 13
Trivison v. Federal National Mortgage Association
      Case: 1:20-cv-00711-CAB Doc #: 1 Filed: 04/02/20 14 of 17. PageID #: 14



                 charges that were imposed after acceleration of their mortgage
                 loans.

        Excluded from the Class are: (1) Defendant, Defendant’s agents, subsidiaries, parents,
        successors, predecessors, and any entity in which Defendant or its parents have a
        controlling interest, and those entities’ current and former employees, officers, and
        directors; (2) the Judge to whom this case is assigned and the Judge’s immediate family;
        (3) any person who executes and files a timely request for exclusion from the Class; (4)
        any persons who have had their claims in this matter finally adjudicated and/or otherwise
        released; and (5) the legal representatives, successors and assigns of any such excluded
        person.

        58.      Numerosity and Ascertainability: Upon information and belief, the Class is

comprised of more than forty (40) members, such that the Class is so numerous that joinder of all

members is impractical. This conclusion is reasonable because in 2019 alone, FNMA purchased

enough loans from lenders to free up more than $650,000,000,000 in liquidity enabling 1,200,000

home purchases and 1,100,000 mortgage refinancings. See, FNMA’s webpage captioned “About

Fannie Mae”, available at: https://www.knowyouroptions.com/about-fannie-mae (last accessed

March 27, 2020). While the exact number of members in the Class is presently unknown and can

only be ascertained through discovery, Class members can easily be identified through

Defendant’s records or by other means.

        59.      Commonality and Predominance: There are questions of law and fact common

to the proposed Class that predominate over any individual questions. As a result of Defendant’s

conduct described herein, Plaintiff and Class members were each denied accurate Payoff

Statements and were harmed as a result. Moreover, given the availability of statutory damages

pursuant to 15 U.S.C. § 1640(a)(2)(A), individualized damages determinations will not

predominate over classwide damages issues.

        60.      Typicality: Plaintiff’s claims are typical of the claims of the Class. On information

and belief, Plaintiff’s and Class members’ loans contain substantially similar language, as they



Class Action Complaint: Page 14
Trivison v. Federal National Mortgage Association
      Case: 1:20-cv-00711-CAB Doc #: 1 Filed: 04/02/20 15 of 17. PageID #: 15



were drafted using standardized templates common to all loans owned or assigned to FNMA. As

such, Plaintiff and all members of the Class were subjected to and affected by a uniform course of

conduct; specifically, FNMA and/or its servicers failing to provide accurate Payoff Statements as

the balances stated therein included Improper Late Fees incurred after their loans were accelerated.

        61.      Adequacy: Plaintiff will adequately represent the interests of the Class and does

not have adverse interests to the Class. Plaintiff’s counsel has extensive experience litigating

consumer class actions.

        62.      Superiority: A class action is the superior method for the quick and efficient

adjudication of this controversy. If individual Class members prosecuted separate actions it may

create a risk of inconsistent or varying judgments that would establish incompatible standards of

conduct.

                                            COUNT I
                 (Violations of 15 U.S.C. § 1639g and 12 C.F.R. § 1026.36(c)(3))
                              (On behalf of Plaintiff and the Class)

        63.      Plaintiff repeats and realleges paragraphs 1 through 62 with the same force and

effect as though fully set forth herein.

        64.      Plaintiff and Class members each submitted Payoff Requests to FNMA or its

servicers relative to their loans, pursuant to 15 U.S.C. § 1639g and 12 C.F.R. § 1026.36(c)(3).

        65.      In response to Plaintiff’s and Class members’ Payoff Requests, FNMA—or its

servicers, acting on behalf of FNMA—failed to provide accurate Payoff Statements—as required

by 15 U.S.C. § 1639g and 12 C.F.R. § 1026.36(c)(3)—because the payoff balances stated therein

included Improper Late Fees.

        66.      For the reasons stated above, Plaintiff and Class members were each harmed as a

result of the actions of FNMA—or its servicers, acting on behalf of FNMA.



Class Action Complaint: Page 15
Trivison v. Federal National Mortgage Association
         Case: 1:20-cv-00711-CAB Doc #: 1 Filed: 04/02/20 16 of 17. PageID #: 16



          67.    FNMA is vicariously liable for violations of 15 U.S.C. § 1639g and 12 C.F.R. §

1026.36(c)(3) committed by its servicers as alleged in this matter. E.g., Kolano, 2014 WL 1117862

at *6.

          68.    As a result of the actions of FNMA and its servicers—acting on behalf of FNMA—

FNMA is liable to Plaintiff and Class members for actual damages, statutory damages, costs, and

attorney fees. 15 U.S.C. §§ 1640(a)(1)-(3); 15 U.S.C. § 1641.

                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiff Patrick D. TRIVISON, individually, and on behalf of the Class,

prays for an order as follows:

          A.     Finding that this action satisfies the prerequisites for maintenance as a class action
                 and certifying the Class defined herein;

          B.     Designating Plaintiff as representative of the Class and his undersigned counsel as
                 Class Counsel;

          C.     Entering judgment in favor of Plaintiff and the Class, and against Defendant;

          D.     Awarding Plaintiff and the Class their actual damages and statutory damages as
                 allowed under TILA;

          E.     Awarding Plaintiff and the Class attorneys’ fees and costs; and,

          F.     Granting all such further and other relief as this Court deems just and appropriate.



                                               Respectfully submitted,

                                               /s/ Marc E. Dann
                                               Marc E. Dann (Ohio Bar No. 0039425)
                                               Daniel M. Solar (Ohio Bar No. 0085632)
                                               mdann@dannlaw.com
                                               dsolar@dannlaw.com
                                               notices@dannlaw.com
                                               Dann Law
                                               P.O. Box 6031040
                                               Cleveland, OH 44103
                                               Phone: (216) 373-0539

Class Action Complaint: Page 16
Trivison v. Federal National Mortgage Association
      Case: 1:20-cv-00711-CAB Doc #: 1 Filed: 04/02/20 17 of 17. PageID #: 17




                                               Thomas A. Zimmerman, Jr. (pro hac vice anticipated)
                                               tom@attorneyzim.com
                                               Matthew C. De Re (pro hac vice anticipated)
                                               matt@attorneyzim.com
                                               Zimmerman Law Offices, P.C.
                                               77 W. Washington Street, Suite 1220
                                               Chicago, Illinois 60602
                                               Phone: (312) 440-0020

                                               Counsel for Plaintiff and the putative Class



                                             JURY DEMAND

        Plaintiff hereby requests a trial by jury on all issues.


                                               /s/ Marc E. Dann
                                               Marc E. Dann (Ohio Bar No. 0039425)
                                               Daniel M. Solar (Ohio Bar No. 0085632)
                                               Dann Law




Class Action Complaint: Page 17
Trivison v. Federal National Mortgage Association
